985 F.2d 583
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Anthony W. BRUNO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 91-3377.
United States Court of Appeals, Federal Circuit.
Dec. 14, 1992.

Before MAYER, Circuit Judge, EDWARD S. SMITH, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.


1
Anthony W. Bruno, appeals the decision of the Merit Systems Protection Board sustaining the Office of Personnel Management's refusal to allow him to transfer from the Civil Service Retirement System to the Federal Employees Retirement System after the close of the statutory period.   No. AT08468910214 (April 26, 1991).   For the reasons set forth in Barnes, et al. v. Office of Personnel Management, Nos. 91-3371,-3372,-3373,-3374,-3427 (Fed.Cir. November 20, 1992), we affirm.